DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the amendment filed on 12/20/2021.
Claims 2-3, 5-6, 9, 12-20, 26-27, 30, and 33 have been previously cancelled. 
Claims 1, 4, 7-8, 10-11, 21-25, 28-29, 31-32, and 34-38 are currently pending.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1, 4, 7-8, 10-11, 21-25, 28-29, 31-32, and 34-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 21, & 25 recite methods and system in regards to evaluating the future healthcare event risks of a patient. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is . 
CLAIMS 1, 21, & 25 recite, at least in part, a method of evaluating future healthcare event risks of a patient, via one or more computers, the method comprising: receiving, at a memory of one or more computers communicatively coupled over a network, patient healthcare data for the patient, wherein the patient healthcare data represents a current healthcare event and includes one or more healthcare codes associated with the current healthcare event; storing, in the memory, the patient healthcare data; accessing, with the one or more computers, a database that associates the current healthcare event and the healthcare codes with risks of potentially preventable healthcare events, wherein the potentially preventable healthcare events are potentially preventable hospital readmissions; determining one or more initial risk probabilities of potentially preventable healthcare events associated with the patient based on the association of the current healthcare event and the healthcare codes with risks of potentially preventable healthcare events; generating a probability matrix that comprises the one or more determined initial risk probabilities and wherein potential future healthcare events that are not related to the current healthcare event are excluded from the probability matrix based on the associations contained in the database; accessing, with the one or more computers, personal information stored in the memory of the one or more computers and associated with the patient and demographic information about the patient; adjusting, by successively refining the one or more initial risk probabilities in the probability matrix and prior to discharging the patient and with the one or more computers, the one or more initial risk probabilities of 
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. receiving, at a memory of one or more computers communicatively coupled over a network, patient healthcare data for the patient, wherein the patient healthcare data represents a current healthcare event and includes one or more healthcare codes associated with the current healthcare event; storing, in the memory, the patient healthcare data) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including one or more computers, processors, a database, and display screen. These elements are broadly recited in the specification at, for example, [0026] which describes the generic computerized system. “FIG. 1 is a block diagram illustrating an example of a stand-alone computerized system for determining risks of potentially preventable healthcare events consistent with this disclosure. The system comprises computer 110 that includes a processor 112, a memory 114, and an output device 116, such as a display screen. Computer 110 may also include many other components, and the functions of any of the illustrated components including computer 110, processor 112, a memory 114, and output device 216, may be distributed across multiple components and separate computing devices, e.g., as illustrated with respect to the distributed computing system of FIG. 2." This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of determining the readmission potential of a patient, in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing evaluation process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or describes mere instructions to implement an 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
Dependent CLAIMS 4, 7-8, 10-11, 31, 34, and 36 merely provide information about independent method claim 1, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent 4, 7-8, 10-11, 31, 34, and 36, are abstract ideas and do not contain additional elements for consideration.
Dependent CLAIMS 22-24, 35, and 37 merely provide information about the independent computer system claim 21, and therefore only serve to further limit the abstract idea of claim 21. CLAIM 21 additionally included, “client computer configured to output patient healthcare data to one or more databases; a computer readable storage medium including one or more databases stored thereon and configured to store patient healthcare data…a server computer, comprising: a network interface configured to enable the server computer to communicate with the client computer; one or more processors configured to: access the patient healthcare data for the patient…” which represent generic computer components to apply the abstract idea. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity and mental processes. Therefore, the descriptions in claims 22-24, 35, and 37, are abstract ideas and do not contain additional elements for consideration.
Dependent CLAIMS 28, 29, 32, and 38, merely provide information about independent method claim 25, and therefore only serve to further limit the abstract idea of claim 25. The dependent claims inherit all of the limitations of the independent claims CLAIMS 28, 29, 32, and 38, are abstract ideas and do not contain additional elements for consideration.

Response to Arguments
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection, Examiner notes the arguments but finds the arguments to be unpersuasive. Examiner has further clarified each step of the analysis above which is incorporated herein. 
On Page 11 of the remarks, Applicant argues, “Without conceding the merits of the rejection, there is nothing in the claims as amended that is directed to human activity, let alone organizing said activity.”  However, Examiner respectfully disagrees. Examiner has explained that the limitations fall under the category of organizing methods of human activity, and more specifically, the sub category of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). “Accessing a database that associates the current healthcare event and the healthcare codes with the risk of potentially preventable healthcare events” and thereafter “determining one or more initial risk probabilities of potentially preventable healthcare events associated with the patient” and thereafter “adjusting a risk probability”, are steps that can be achieved by managing human interactions. This interpretation is not limited to conducting these 
On Page 12 of the remarks, Applicant argues, “Stated differently, the evidence provided by Inventor McCullough establishes that the claims are directed to technology that is inextricably linked to the underlying computing technology. As set forth in recent Federal Circuit cases, such as DDR Holdings LLC. v. Hotels.com LP,’ a claimed solution that is “necessarily rooted in computer technology to overcome a problem specifically arising in [that technology]” is patent eligible.’ That is, claims that recite a “specific way,” i.e., a particular solution, to solve a problem faced by underlying computer technology are well-recognized as patent eligible.”  On Page 12 of the remarks, Applicant further argues, “Indeed, the claims are not directed to organizing human activity as the Office contends, but are instead directed to novel systems and techniques for improving the predictive quality of the computer models generally—and in particular—the claims are directed to improved computing systems and techniques for improving the accuracy of predictive models related to “future readmission risks of a patient.” However, this is not the type of technical improvement articulated by the Courts that would move the instant invention outside of an abstract idea. The claims access, evaluate, and modify information which is not a technical solution to a technical problem. The eligibility test assesses if there is a physical improvement to the technological environment to which the claim is confined (a general purpose computer) or a technical solution to a technical problem. The cited portions in the remarks, do not describe a technical problem. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686